                  Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 1 of 22 PageID #:1

 AO 106 (REV               4170)     Affidavit for         Search             AUSA Jasmina Vajzovic, (312) 469-6233
 Warrant

                                 UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Matter of the Search of:                                          Case Number:
                                                                                                 lgtrt 420
Linkedln Profile of Damion C. Thomas, available at
https://www.Iinkedin.com/in/damioncthomas, further
described below and in Attachment A


                  APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

          I, Jon Hartman, a Special Agent of the Naval Criminal Investigative Service, request a search warrant and
state under penalty of perjury that I have reason to believe that on the following property or premises:
                                                           See   Attachment A
Iocated in the Northern District of California, there is now concealed:


                                                     See   Attachment A, Part     III
          The basis for the search under Fed. R. Crim. P. 41(c) is evidence related to a threat to injure a federal agent
on or around May 11, 2019.
          The search is related to a yioiation of:
 Code Sectiorv                                                        Offen se Description.

 Title   18,   United States Code, Section 875(c)                     Interstate communication containing a threat to injure

          The application is based on these facts:
                                                      See   Attached Affrdavit,
                                          d sheet'
          "F'l"t"H"              il'"ne

               JUN   14   2019
                                                                   JON IIARTMAN. Special Asent. NCIS
     MAGISTRATE JUDGE                                                             Printed name and titl.e
         YOUNG B. KIM
Sworn to before me and signed in my presence.
                                                                                                           t

 Date: June 'l 4. 20] 9                                                                             t.;;1*"
                                                                                              udge's signaf,ure

 City and State: Chicsrro Tllinois                                     YOUNG B. KIM. U.S. Maqistrate Judee
                                                                                   Printed name and title
       Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 2 of 22 PageID #:2




UNITED STATES DISTRICT COURT                       )
                                                   )
NORTHERN DISTRICT OF ILLINOIS                      )

                                       AFFIDAVIT

        I, Jon Hartman, being duly sworn, state as follows:

         1.    I   am a Special Agent with the Naval Criminal Investigative Service

("NCIS"). I have been so employed since approximately February 2009. As such, I am

an "investigative or law enforcement officer" within the meaning of 18              U.S.C.

S   2510(7), that is, an officer of the United States who is empowered by law to conduct

investigations of, and to make arrests for, offenses enumerated in 18 U.S.C.    S   2516.

        2.     As part of my duties as an NCIS Special Agent,      I investigate criminal
violations relating to sexual assault, robbery, crimes against children, computer

related crimes, and other violent crimes involving members of the United States

Marine Corps and United States Navy.           I am currently assigned to Naval Station
Great Lakes, located in Great Lakes, Illinois. During the course of my employment

with the NCIS,       I   have participated   in the execution of multiple federal search
warrants.

        3.     This affidavit is mad.e in support of an application for a warrant to

search the Linkedln social media account of Damion C. Thomas at public URL

https://www.linkedin.com/in/damioncthomas          (the "subject Account"), which is
further described in the following paragraphs and in Part II of Attachment A. As set

forth below, there is probable cause to believe that in the account, described in Part

II of Attachment A, in the possession of Linkedln,            there exists evidence and
     Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 3 of 22 PageID #:3




instrumentalities of violations of Title 18, United States Code, Section 875(c)

concerning a threat to injure transmitted through an interstate communication (the

"Subject Offense").

       4.        I   am an agent on an investigation involving Damion C. THOMAS and

an online threat made to an NCIS special agent on or about May 11, }OL9.As a result

of my personal participation in this investigation and my conversations with other

law enforcement offi.cers involved in this investigation, I am familiar with all aspects

of this investigation. The information in this Affidavit is based on my                  own

observations and actions, information received from other members                   of   law

enforcement,         my experience and training, and the experience of other        agents.

Because this affidavit is being submitted for the limited purpose of securing a search

warrant,    I   have not included each and every fact known to me concerning this

investigation. I have set forth facts that I believe are sufficient to establish probable

cause to believe       that evidence of violations of the Subject Offense is located in the

Subject Account.

I.    BACKGROUND INFORMATION ON LINKEDIN

      5.        Based on my training and experience, and on information provided by

Linkedln Corporation, I have learned the following about Linkedln:

                a.       Linkedln is one of the largest professional networks on the
Internet. Linkedln allows its users to establish accounts with Linkedln, and users

can then use their accounts to share written news, photographs, videos, and other

information with other Linkedln users, and sometimes with the general public. IJsers
                                               2
     Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 4 of 22 PageID #:4




may include their education, work experience, skills, photo, location, and other

information on their profiIe.

             b.     Linkedln asks users to provide basic contact information to
Linkedln during the registration process. This information may include the user's

contact e-mail addresses, telephone numbers, and other personal identifiers.

                    Linkedln users may join one or more groups or networks to

connect and interact with other users who are members of the same group or network.

A Linkedln user can also connect directly with individual Linkedln users by sending

each user a "Connect" request.    If the recipient of a "Connect" request    accepts the

request, then the two users will become "Connections" for purposes of Linkedln and

can exchange communications or view information about each other. Linkedln also

allows users to find and connect with individuals with whom they are connected

through various degrees of separation. For example, a user with whom an individual

is already a "connection" is a "fi.rst-degree connection." A user who is connected to an

individual's fi,rst-degree connection is a "second-degree" connection. A user who is

connected to an individual's second-degree connection is a "third-degree" connection.

Each Linkedln user's account includes a list of that user's "Connections."

             d.     Linkedln users can select different levels of privacy for the
communications and information associated        with their Linkedln     accounts. By

adjusting these privacy settirrgs, a Linkedln user can make information available
     Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 5 of 22 PageID #:5




only to himself or herself, to particular Linkedln users, or to anyone with access to

the Internet, including people who are not Linkedln users.

               e.    If   a   Linkedln user   does not want to   interact with another user on

Linkedln, the first user can "block" the second user from seeing his or her account.

                     Linkedln users can exchange private messages on Linkedln with

other users. Those messages are stored by Linkedln unless deleted by the user. These

messages, which are similar to e-mail messages, are sent to the recipient's "Inbox" on

Linkedln, which also stores copies of messages sent by the recipient, as well as other

information.

               g.    Linkedln has a search function that enables its users to search

Linkedln for keywords, users, or groups, among other things.

         6.    Linkedln also obtains a variety of non-content information from its

users:

               a.    Usage fnformation. Linkedln may collect information about

how users interact with its services, including which content they view, articles and

other information they post, search queries they submit, and how they communicate

with other users.

               b.   Device Information. Linkedln collects information about the

devices of its users, including information about the user's IP address, proxy server,

operating system, web browser and add-ons, device identifier and features, and/or the

user's internet service provider or mobile carrier.
      Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 6 of 22 PageID #:6



                     Log Information. Linkedln collects log information when a user

uses Linkedln's website, including device information, access times, pages viewed, IP

address, and pages visited. Linkedln also collects information about the URL of the

site visited before visiting Linkedln as weII as the site visited after visiting Linkedln.

              d.     Location Information. Linkedln may collect information about

the user's location, including precise location using methods that include GPS or

Bluetooth.

              e.     Messages. Linkedln collects information about              messages

between users, including when messages are sent, received, or interacted with and

uses an automatic scanning technolog;, on messages to track patterns.      Linkedln also
tracks whether a user has acted on a connection request.

             f.      Information Collected by Cookies and Other Technologies.
Linkedln may collect information through cookies and other technologies about the

user's activity, browser, and device.

II.    FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
       SUBJECTACCOUNT
       7.    In    summary, based on information and evidence obtained, law

enforcement has learned that THOMAS             is an individual who sent a threatening
message using a Linkedln connection request to an NCIS special agent on or about

May 11, 2019, in Chicago, Illinois.




                                            5
    Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 7 of 22 PageID #:7




      8.       On or about May 11, 2019, Robert Blons, a special agent with the NCIS

Polygraph Division in Colorado received a threatening message through a Linkedln

invitation from THOMAS.

      9.       The invitation from THOMAS contained the following threatening

sentence: "I don't know who frauds fucking are but if I catch up with. You gone see or

the last thing u see will be this S.E.A.L.'s blade." A screenshot of the message from

THOMAS is posted below:


      From: Darnion C.Thomas
      To: Robert Blons




      Robert, please add me to your Linkedln network
      lMay i1, 2019 at 12:23 Ah/




                                                                         Robert nrons
                                                                                        $
                     Idon't know who frauds fucking are but if I catch up with. You
                     gone see or the last thing u see will be this S.E.A.L.'s blade

                                   Damion C.Thomas
                                   Executive Producer at Outlaw Cinema
                                   Greater Chicago Area


                                     View profile




      10. Prior to May 11, 20L9, Special Agent Blons had neither met
interacted with THOMAS, either in person or through electronic means.


                                                    6
       Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 8 of 22 PageID #:8




         11.   Database checks revealed that THOMAS lives           in the greater Chicago
 area, within the Northern District of Illinois. Specifically, law enforcement matched

a mug shot of a Damion C. Thomas arrested         in Chicago with the profi.Ie picture of the

Subject Account. Law enforcement then searched for the name Damion C. Thomas

via TLOxp for Law Enforcement and found one match in Illinois, specifically in

Chicago.

        L2.    Based on my training and experience in other investigations,        I believe
that a search of social network provider account content of individuals engaged in

criminal conduct yields investigative leads relating to:

               a.    the identities of participants engaged in the Subject Offense;

               b.    the contact information of participants engaged in the Subject

Offense;

               c.    information regarding the precise physical location of the user of

the social media account in the time leading up to or following the commission of the

Subject Offense.

        13.    Therefore,   I   believe there is probable cause to believe evidence of a

violation of Title 18, United States Code, Section 875 will be found in the Subject

Account. Specifically, I believe the Subject Account may contain information such

as IP addresses, messages, and other information       linking THOMAS to the threat.
III.    SEARCH PROCEDURE

        14. In order to facilitate      seizure by law enforcement of the records and

information described in Attachment A, this affidavit and application for search
                                              7
     Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 9 of 22 PageID #:9




warrant seek authorization, pursuant to 18 U.S.C.            SS   2703(a), 2703(b)(1)(A) and

2703(c)(1)(A), to permit employees of Linkedln to assist agents          in the execution of

this warrant. In executing this warrant, the following                  procedures   will   be

implemented:

             a.     The search warrant will be presented to Linkedln personnel who

will be directed to the information described in Section II       of Attachment A;

             b.     In   ord.er   to minimize any disruption of computer service to
innocent third parties, Linkedln employees and/or law enforcement personnel

trained in the operation of computers will create an exact duplicate of the computer

accounts and files described       in Section II of Attachment A, including an exact
duplicate of all information stored in the computer accounts and fi.Ies described

therein;

             c.     Linkedln employees will provide the exact duplicate in electronic

form of the information described        in   Section   II of the Attachment A and aII
information stored in those accounts and fi,Ies to the agent who serves this search

warrant; and

             d.     Following the protocol set out in the Addend.um to Attachment A,

law enforcement personnel will thereafter review all information and records
received from Linkedln employees to locate the information to be seized by law

enforcement personnel pursuant to Section       III   of Attachment A.
      Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 10 of 22 PageID #:10




IV.     CONCLUSION

        15.    Based on the above information,     I respectfully   submit that there is

probable cause to believe that evidence of violations of Title 18, United States Code,

Section 875 is located within one or more computers and/or servers found at Linkedln

Corporation, further described above and in Attachment A. By this affi.davit and

application,   I   request that the Court issue a search warrant d.irected to Linkedln

Corporation at 1000 West Maude Avenue, Sunnyvale, CA 94085, allowing agents to

seize the electronic evidence and other information stored on the Linkedln

Corporation servers following the search procedure described in Attachment A and

the Addendum to Attachment A.

        FURTHER AFFIANT SAYETH NOT.



                                                Jon Hartni
                                                Special Agent
                                                Naval Criminal Investigative Service

Subscribed and sworn
before me this |4l[*day of June, z)irg
                               I
                          ff
         ble        NTGB. KIM
         Sta   s Nlagistrate Judge




                                            I
      Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 11 of 22 PageID #:11




                                        ATTACHMENT A

I.      Snencn Pnocnounr

        1.     The search warrant will be presented to Linkedln personnel, who will

be directed to isolate those accounts and files described in Section   II   below.

        2.     In order to minimize any disruption of computer service to innocent
third parties, company employees and/or law enforcement personnel trained in the

operation of computers will create an exact duplicate of the computer accounts and

files described in Section   II   below, including an exact duplicate of all information

stored in the computer accounts and files described therein.

        3.    Other Linkedln employees will provide the exact duplicate in electronic

form of the accounts and fiIes described in Section II below and all information stored

in those accounts and files to the agent who serves the search warrant.

        4.    Following the protocol set out in the Addendum to this Attachment, law

enforcement personnet    will thereafber review information and records received from
company employees      to locate the information to be seized by law              enforcement

personnel specified in Section    III   below.

II.     Frr,ns AND AccouNTS To BE Coprno By EMpLoyEES On'LrNxnnIN

        To the extent that the information described below in Section       III   is   within the
possession, custody,   or control of Linkedln, Linkedln is required to disclose the
following information to the government for the following account (the "subject

Account"):

        Linkedln Profrle of Damion C. Thomas, available                                 at
        http s ://www. li nke din. com/i n/damionethomas
    Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 12 of 22 PageID #:12




             a.     all records or other information pertaining to the Subject
Account, including aII files, databases, and database records stored by Linkedln in

relation to that account;

             b.     all information in the possession of Linkedln that might identiS,

the subscribers related to the Subject Account or identifiers, including names,

addresses, telephone numbers, email addresses, account creation date, the length of

service (including start date), types of services utilized, and means and source of

payment for services (including any credit card or bank account number);

             c.     all usage information for the Subject Aecount, including search

queries submitted and information about how the user of the Subject Account

communicates with other users;

             d.     aII profile information; status updates; photographs, articles, and

other items; first and second-degree connection lists; groups and networks of which

the user is a member, and rejected connection requests;

             e.     Iogs, including sender, recipient, date, time, message type,

message status (including    if   and when the message was opened), concerning

communications sent to or from the Subject Account, and log information when the

user of the Subject Account uses Linkedln's website, including device information,

access times, pages viewed, and pages visited;

                    all records or other information regarding the devices and
internet browsers associated with, or used in connection with, the Subject Account,
    Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 13 of 22 PageID #:13




including the hardware model, operating system version, unique device identifi.ers,

mobile network information, and user agent string;

             g.     location information about the Subject Account, including

precise location using methods that include GFS and Bluetooth, and any others

retrieved by Linkedln;

             h.     all IP logs with timestamps, including all         records   of the IP
addresses that logged into the account;

             i.     content   of all   communications, including messages and

connection requests, sent or received by the Subjeet Account

      Pursuant to 18 U.S.C. S 2703(d), the service provider is hereby ordered to

disclose the above information to the government     within 14 days of service of this
warrant.

III. Information     to be Seized by Law Enforcement Personnel

      AII information described above in Section      II that constitutes evidence of
violations of Title 18, United States Code, Section 875, as follows:

      1.     Information that helps to identifii the users of this account;

      2.     Information and communications relatingto the identities of individuals

with whom the user or users of the Subject Account communicated about the
Subject Offense;

      3.     Communications between the Subject Account and others relating to

the commission of and/or participation in the Subject Offense;
   Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 14 of 22 PageID #:14




      4.     Information relating to the activities of the users of the Subject

Account regarding the commission of and./or participation in the Subject Offense at

or near the time of the Subject Offense; and

      5.     Location information related to the Subject Account at or near the

time of the Subject Offense.




                                         4
   Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 15 of 22 PageID #:15




                        ADDENDUM TO ATTACHMENT A

       With respect to the search of any information and records received from the
web-hosting company, Iaw enforcement personnel wiII locate the information to be
seized pursuant to Section III of Attachment A according to the following protocol.

       The search procedure may include the following techniques (the following is a
non-exclusive list, and the government may use other procedures that, like those
Iisted below, minimize the review of information not within the list of items to be
seized as set forth herein):

             a.    searching for and attempting to recover any hidden, or encrypted
data to determine whether that data falls within the list of items to be seized as set
forth herein.

               b. surveying various file directories and the electronic mail,
including attachments thereto to determine whether they include d.ata falling within
the list of items to be seized as set forth herein.

             c.      opening or reading portions of electronic mail, and attachments
thereto, in order to determine whether their contents faII within the items to be seized
as set forth herein, and"/or

             d.    performing key word searches through all electronic mail and
attachments thereto, to determine whether occurrences of language contained in such
electronic mail, and attachments thereto, exist that are likely to appear in the
information to be seized described in Section III of Attachment A.

      Law enforcement personnel are not authorized to conduct additional searches
on any information beyond the scope of the items to be seized by this warrant.




                                           5
             Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 16 of 22 PageID #:16

 AO 93 (Rev. 11/13) Search and                     Seizure            AUSA Jasmina Vajzovic, (312) 469-6233
 Warrant

                               UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Matter of the Search of:

Linkedln Profile of Damion C. Thomas, available at
                                                                 Case Number:
                                                                                        19tvl 420
https :i/www.Iinkedin.com/in/damioncthomas, further
described below and in Attachment A


                                     SEARCH AND SEIZURE WARRANT

To: Jon Hartman and any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Northern District of California:
                                                   See   Attachment A
         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search will reveal:


                                             See   Attachment A, Part    III

         YOU ARE HEREBY COMMANDED to execute this warrant on or before June 28. 2019 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United S@tes Magistrate
Judge.




 Date and time issued: June    14.20lg   O tl : 4Q an

 City and State: Chicaso. Illinois
                                                                                    Printed name and title
                    Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 17 of 22 PageID #:17
  i.     ,
AO 93 @ev. 11/13)   Search and Seizure Warrant (?age 2)

                                                                 Return
   Case No:                    Date and Time Warrant Executed:      Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   Inventory ofthe property taken and name of any person(s) seized:




                                                            Certification

           I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
   to the designated judge.


                                                                                  E   *"-tl-g rffl"", b
                                                                                                          "lC-rt-*
                                                                                       Printed name arud title
      Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 18 of 22 PageID #:18




                                     ATTACHMENT A

I.      Spancn Pnocrounn

         1.    The search warrant will be presented to Linkedln personnel, who will

be directed to isolate those accounts and files described in Section    II   below.

        2.     In order to minimrze        arry disruption of computer service   to innocent

third parties, company employees and/or law enforcement personnel trained in the

operation of computers wiII create an exact duplicate of the computer accounts and

files described in Section   II   below, including an exact duplicate of all information

stored in the computer accounts and files described therein.

        3.     Other Linkedln employees will provide the exact duplicate in electronic

form of the accounts and fi.Ies described in Section    II below and all information stored

in those accounts and fiIes to the agent who serves the search warrant.

        4.     Following the protocol set out in the Addendum to this Attachment, law

enforcement personnel    will thereafber review information and records received from

company employees      to locate the information to be seized by law             enforcement

personnel specified in Section     III   below.

II.      FIr,ns AND ACCOUNTS TO BE COPTPO BY EMPLOYEES OT LTNXNIIN

        To the extent that the information described below      in Section III is within the

possession, custody,   or control of Linkedln, Linkedln is required to disclose the

following information to the government for the following account (the "Subject

Account"):

         Linkedln Profrle of Damion C. Thomas, available                              at
         http s ://www.linke din. com/in/dami oncthomas
   Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 19 of 22 PageID #:19




             a.     all   records   or other information pertaining to the Subject
Account, including all fiIes, databases, and database records stored by Linkedln in

relation to that account;

             b.     all information in the possession of Linkedln that might identiSz

the subscribers related to the Subject Account or identifiers, including names,

addresses, telephone numbers, email addresses, account creation date, the length of

service (including start d.ate), types of services utilized, and. means and source of

payment for services (including any credit card or bank account number);

             c.     all usage'information for the Subject Account, including search

queries submitted and information about how the user of the Subject Account

communicates with other users;

             d.     all profile information; status updates; photographs, articles, and

other items; frrst and second-degree connection lists; groups and networks of which

the user is a member, and rejected connection requests;

             e.     logs, including sender, recipient, d.ate, time, message type,

message status (including     if    and when the message was opened), concerning

communications sent to or from the Subject Account, andlog information when the

user of the Subject Account uses Linkedln's website, including device information,

access times, pages viewed, and pages visited;

             f.     all   records   or other information regarding the devices and
internet browsers associated with, or used in connection with, the Subject Account,
       Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 20 of 22 PageID #:20




including the hardware model, operating system version, unique device identifiers,

mobile network information, and user agent string;

                g.    location information about the Subject Account, including

precise location using methods        that include GPS and Bluetooth, and any others
retrieved by Linkedln;

                h.    all IP logs with timestamps, including aII records of the IP
addresses that logged into the account;

                i.    content   of all     communications, including messages and

connection requests, sent or received by the Subject Account.

         Pursuant to 18 U.S.C.    S   2703(d), the service provider   is hereby ordered to
disclose the above information to the government        within 14 days of service of this
warrant.

ilI.     Information to be Seized by Law Enforcement Personnel
         AII information described above in Section      II that constitutes evidence of
violations of Title 18, United States Code, Section 875, as follows:

         1.    Information that helps to identifiz the users of this account;

         2.    Information and communications relating to the identities of individuals

with whom the user or users of the Subject Account communicated about the
Subject Offense;

         3.    Communications between the Subject Account and others relating to

the commission of and/or participation in the Subject Offense;




                                              3
   Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 21 of 22 PageID #:21




      4.     Information relating to the activities of the users of the Subject

Account regarding the commission of and/or participation in the Subject Offense at

or near the time of the Subject Offense; and

      5.     Location information related to the Subject Account at or near the

time of the Subject Offense.




                                                                                     l




                                                                                     l




                                                                                     I


                                                                                     I




                                                                                     I




                                         4
   Case: 1:19-mc-00420 Document #: 1 Filed: 06/14/19 Page 22 of 22 PageID #:22




                        ADDENDUM TO ATTACHMENT A

       With respect to the search of any information and records received from the
web-hosting company, Iaw enforcement personnel will locate the information to be
seized pursuant to Section III of Attachment A according to the following protocol.

       The search procedure may include the following techniques (the following is a
non-exclusive list, and the government may use other procedures that, like those
listed below, minimize the review of information not within the list of items to be
seized as set forth herein):

              a. searching for and attempting to recover any hidden, or encrytrlted
data to determine whether that data falls within the list of items to be seized as set
forth herein.

               b. surveying various file directories and the electronic mail,
including attachments thereto to determine whether they include data falling within
the list of items to be seized as set forth herein.

             c.      opening or reading portions of electronic mail, and attachments
thereto, in order to determine whether their contents fall within the items to be seized
as set forth herein, and/or

             d. performing key word searches through aII electronic mail and
attachments thereto, to determine whether occurrences of language contained in such
electronic mail, and attachments thereto, exist that are likely to appear in the
information to be seized described in Section III of Attachment A.

      Law enforcement personnel are not authorized to conduct additional searches
on any information beyond the scope of the items to be seized by this warrant.
